PETERS, J.
This bill is not one to enforce a vendor’s lien upon land. In this case, that has been released and abandoned, and the land has passed into the hands of innocent purchasers for a valuable consideration, who purchased the house and lot “ free from ” Steele’s “ claim or lien.” This appears from the contract set out in the bill. The lien, then, is gone, so far as the land is concerned. Without the lien against the land, there can be no suit in chancery to collect the note. There is a clear and well ascertained remedy at law, if it is not barred, on the note by action of debt. When this is the case, equity will not take jurisdiction. — 1 Story’s Eq. § 25, et seq.; McCullough et ux. v. Walker et ux., 20 Ala. R. 389; Elliot v. Bank of Mobile, 20 Ala. 345. There was, then, no remedy on the note in a court of equity, on the statement of facts presented in the bill. Does the contract between Steele and Fariss, which I suppose was executed some time about the date of the sale to Holding & Fletcher, to-wit, about December 16, 1867, help the case? I am constrained to say it does not. This is merely a written agreement upon certain considerations to pay a sum of money on the happening of certain events. It is not a mortgage, or a trust on the estate of Dickson. No one but Dickson himself could bind his estate by such an agreement. An administrator has no such authority. He is a trustee with limited powers. *620He can neither waste the estate of the deceased, or charge it with new liabilities. — 1 Williams on Ex’rs, p. 562, and notes, (Amer. ed. by Fish, 1859); Willis’ Adm'r v. Heirs of Willis, 9 Ala. 330. The contract between Steele and Fariss did not bind the estate of Dickson, but only Fariss individually ; and its breach created only a personal obligation on Fariss to pay whatever damages such breach might have occasioned. And for the collection of the debt so contracted there is an ample and unembarrassed remedy at law.—Wade v. Pope et al., 44 Ala. R. 690; Jones v. Dawson, 19 Ala. 672.
It also appears from the record, that the bill in this case was filed after the estate of Dickson was declared insolvent. It could not, then, be filed to enforce collection of Steele’s notes against the estate of Dickson, but only to enforce the lien dependent on the note. But this lien was released by the contract above set out, and the equity of'the bill could not rest on this lien. It was not to follow a trust fund which had gone into the hands of Fariss as the administrator of Dickson’s estate; because he could not thus create a new liability against that estate. Nor does it appear to me, that the bill is so framed as to bring the relief sought within the principle laid down in Coopwood v. Wallace, (12 Ala. 790). If there is any party to the agreement between Steele and Fariss entitled to relief in equity, it is Fariss, after he may have paid whatever balance there may be due on Steele’s note. But that would be a novelty not less trenching upon long settled principles of equity jurisdiction than the case of Coopwood v. Wallace, above cited.
There are other objections to the relief sought by the bill, which arose on the answer and proofs in the court below. But as these were not really questions in the case presented by the bill, they will not be discussed until they more directly arise.
A careful examination of the whole case, as presented by the bill, satisfies me that the learned chancellor’s decree is correct. It is, therefore, affirmed, with costs.